Citation Nr: 0821620	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  03-15 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 C.F.R. § 1318.  


REPRESENTATION

Appellant represented by:	Carol Hampton, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


REMAND

The veteran had active service from April 1968 to May 1970.  
The veteran died in February 2002.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 decision by 
the RO which denied service connection for the cause of the 
veteran's death, and a January 2003 decision which denied 
entitlement to DIC benefits pursuant to 38 C.F.R. § 1318.  In 
March 2006, a hearing was held at the RO before a member of 
the Board.  The Board remanded the appeal for additional 
development in August 2006.  

In response to the Board's June 2008 notification that the 
member of the Board who conducted the Travel Board hearing in 
March 2006 was no longer at the Board, the appellant, in June 
2008, indicated that she wished to be rescheduled for another 
Travel Board hearing.  

In light of these circumstances, this case is REMANDED to the 
RO for the following:  

The appellant should be scheduled for a 
personal hearing before a traveling 
member of the Board of Veterans' Appeals 
sitting at the RO as soon as practicable.  

By this REMAND, the Board intimates no opinion; either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the appellant until she is 
notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

